Exhibit 10.2


CONFIDENTIAL SEPARATION AND GENERAL RELEASE AGREEMENT


In consideration of the covenants undertaken and releases contained in this
Confidential Separation and General Release Agreement (this “Agreement”), Mike
Cordano (“Executive”) and Western Digital Technologies, Inc., a Delaware
corporation, including its parent company and any related entities and
subsidiaries (collectively referred to as “Western Digital”), agree as follows:
1.Separation from and Termination of Employment. Executive’s employment with
Western Digital and its affiliated and subsidiary businesses is terminated for
all purposes effective August 14, 2020 (“Separation Date”). All salary,
compensation, benefits and perquisites of employment ceased as of the Separation
Date. Executive represents and agrees that he submitted his final expense
report, if any, prior to the Separation Date, which Western Digital shall
reimburse (to the extent not previously paid) in the ordinary course of
business. Within thirty (30) days following the Separation Date, Executive shall
receive payment in an amount equal to (a) all final amounts owed to Executive
for Executive’s regular and usual base salary (if any), and (b) all final
amounts owed to Executive for Executive’s earned and accrued but unpaid bonuses
(if any), in accordance with the terms of the applicable bonus plan (in each
case to the extent not previously paid). Executive is not required to sign this
Agreement in order to receive the compensation and expense reimbursement
described in this Section 1. All payments due to Executive from Western Digital
after the Separation Date shall be determined under this Agreement.
2.Separation Benefits.
(a)    The benefits (“Separation Benefits”) provided under Section 2 of this
Agreement are intended to be consistent with the Western Digital Corporation
Executive Severance Plan, as such plan may be amended from time to time.
Provided that Executive executes and delivers this Agreement to Western Digital
and does not revoke this Agreement within the seven (7) day revocation period
following the date Executive signs this Agreement, Western Digital shall pay or
provide, as the case may be, the following Separation Benefits:
A.Severance Benefit. Executive will receive a payment of $1,600,000, less
standard withholdings and authorized deductions, representing twenty-four (24)
months of pay, which payment shall be made on or within thirty (30) days
following the Separation Date (“Severance Payment”).
B.COBRA Payment. Executive shall receive a cash lump sum payment of $36,375,
less required tax withholdings and authorized deductions, which represents a
payment equal to the equivalent of eighteen (18) months’ payment for health care
continuation costs under the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”) (“COBRA Payment”). Such payment shall be made on or within thirty
(30) days following the Separation Date. Executive understands that Executive
remains responsible for working with Western Digital’s outside benefits
administrator to elect COBRA benefits and must timely elect coverage in order to
be eligible for COBRA benefits, should Executive elect COBRA. A COBRA election
form and enrollment package will be mailed to Executive’s home address
approximately two weeks after the end of the month in which Executive’s
Separation Date occurs. Enrollment is not automatic. Executive understands that
Executive must apply within sixty (60) days after the Separation Date or the
date of Executive’s notification letter, whichever is later, or Executive will
forfeit Executive’s right to COBRA coverage.
C.Incentive Payment. Executive acknowledges and agrees that, except as set forth
in this Section 2(a).C., he has been paid all incentive payments he is owed by
Western Digital through the Separation Date. Although Executive has not earned
the Short Term Incentive (STI) compensation pursuant to the Western Digital
Corporation Executive Short Term Incentive Plan fiscal year 2021 ( FY21), the
Company will pay the Executive the amount of $115,384.62, less applicable taxes
and withholdings, which payment assumes a 100% achievement of Executive’s Target
Incentive under the STI plan for FY21 prorated through the Separation Date.



--------------------------------------------------------------------------------



D.Options. Executive’s then outstanding stock options, if any, shall vest and
become exercisable as to any such stock options that would have vested if
Executive had remained employed with Western Digital through February 14, 2021.
Notwithstanding anything to the contrary herein, the exercisability of
Executive’s outstanding stock options shall continue to be governed by the stock
incentive plans and stock option agreements applicable to such options. To the
extent that any stock option is exercisable by the Executive on the Executive’s
Severance Date, it may be exercised by the Executive at any time within three
months following the Executive’s Severance Date (subject to earlier termination
at the end of the option term or in connection with a change in control of
Western Digital as provided in the applicable option documentation).  Any stock
option, to the extent it is exercisable for the three-month period following the
Executive’s Severance Date and not exercised during such period, shall terminate
at the close of business on the last day of the three-month period.
Notwithstanding anything to the contrary herein, Executive shall not be entitled
to any further continued vesting under any stock option award following the
Severance Date, and the Severance Date shall be deemed to be Executive’s
“Severance Date” for purposes of any outstanding stock option award agreements.
E.Restricted Stock Units. Executive’s then outstanding and unvested time-based
restricted stock units granted prior to August 30, 2018, if any, shall vest and
become payable as to any such units that would have vested if Executive had
remained employed with Western Digital through February 14, 2021. Executive’s
restricted stock units granted on August 30, 2018 that are subject to only
time-based vesting requirements and are outstanding and unvested on the
Separation Date shall vest and become payable on March 1, 2021 as to any such
units that would have vested after the Separation Date if Executive had remained
employed with Western Digital through February 14, 2021. Executive’s restricted
stock units granted on September 4, 2019, that are subject to only time-based
vesting requirements and are outstanding and unvested on the Separation Date
shall vest on a pro rata basis and become payable on March 1, 2021 in accordance
with the Notice of Grant of Restricted Stock Units and Restricted Stock Unit
Award Agreement – Vice President and Above and Standard Terms and Conditions for
Restricted Stock Unit Award – Vice President and Above. Executive will be
subject to any applicable tax withholdings on this income. Any restricted stock
unit that remains unvested as of the Separation Date (and is not to vest upon
March 1, 2021 ) after giving effect to the acceleration contemplated by the
preceding provisions of this Section 2(a).E shall terminate as of the Separation
Date and Executive shall have no further right with respect thereto or in
respect thereof. Notwithstanding anything to the contrary herein, Executive
shall not be entitled to any further continued vesting under any restricted
stock unit award following the Severance Date, and the Severance Date shall be
deemed to be Executive’s “Severance Date” for purposes of any outstanding
restricted stock unit award agreements.
F.Performance Stock Units. Executive’s performance stock units (“PSUs”) granted
on August 30, 2018 that are outstanding and unvested on the Separation Date
shall be prorated and will become vested on August 30, 2021 (the scheduled
vesting date) with respect to the number of stock units credited by the
Compensation and Talent Committee of the Board of Directors of Western Digital
in the ordinary course (as well as any accrued dividend equivalents thereon, to
the extent applicable), and prorated as referenced above, in accordance with the
Notice of Grant of Performance Stock Units and Performance Stock Unit Award
Agreement (for each Financial and TSR Measures) and Standard Terms and
Conditions for Performance Stock Unit Award (for each Financial and TSR
Measures). In addition, Executive’s PSUs granted on September 4, 2019 that are
outstanding and unvested on the Separation Date shall be prorated and will
become vested on September 4, 2022 (the scheduled vesting date) with respect to
the number of stock units credited by the Compensation and Talent Committee of
the Board of Directors of Western Digital in the ordinary course (as well as any
accrued dividend equivalents thereon, to the extent applicable), and prorated as
referenced above, in accordance with the Notice of Grant of Performance Stock
Units and Performance Stock Unit Award Agreement (for each Financial and TSR
Measures) and Standard Terms and Conditions for Performance Stock Unit Award
(for each Financial and TSR Measures). PSU payments will be subject to
applicable tax withholding in accordance with the



--------------------------------------------------------------------------------



applicable award terms and conditions. Any PSUs that remain unvested as of the
Separation Date (and are not to vest on August 30, 2021 and September 4, 2022,
respectively) after giving effect to the acceleration contemplated by the
preceding provisions of this Section 2(a).F shall terminate as of the Separation
Date and Executive shall have no further right with respect thereto or in
respect thereof.
G.Outplacement Services. Executive shall receive Tier I Executive Outplacement
Services for a period of 12 months to be provided by a vendor approved by
Western Digital, at Western Digital’s sole discretion, for the use of Executive
only (“Outplacement Services”). These services are not transferable or
assignable to any other person. Executive is not entitled to the cash value of
these services, which must be commenced within 30 days of the Separation Date.
If tax withholding is required with respect to the Outplacement Services,
Executive will make arrangements satisfactory to Western Digital to satisfy such
withholding obligations.
Notwithstanding anything to the contrary herein or in any other plan, agreement
or arrangement, Executive shall not be entitled to any further additional or
continued vesting as to any stock option, stock unit, RSU or other equity or
equity-based award on or following the Separation Date except as expressly
provided in Sections 2(a).D-G above, and the Separation Date shall be deemed to
be Executive’s “Separation Date” (or any similar applicable defined term) for
purposes of any outstanding stock option, stock unit, PSU, or other equity or
equity-based award agreements.


    (b)    By signing this Agreement, Executive acknowledges and agrees that
Executive shall not accrue or be entitled to any payments or benefits beyond the
Separation Date except for the Separation Benefits listed in Section 2(a) of the
Agreement. Executive acknowledges that the Separation Benefits are an additional
benefit beyond that to which Executive is entitled to, and given in
consideration for Executive’s promises in this Agreement, and that such
Separation Benefits are contingent upon Executive’s execution of and not
revoking this Agreement. The Separation Benefits are inclusive of any and all of
Executive’s incurred or alleged fees, expenses, and/or costs which relate in any
way to Western Digital, including attorney’s fees.


(c)    The amount of the Severance Payment, COBRA Payment, and the Incentive
Payment provided for in Section 2(a).A-C and (if required under applicable tax
law) the amounts paid or provided as the Outplacement Services, will be reported
on Executive’s Form W-2 as income for Executive in the applicable year. In
addition, amounts relating to the vesting or payment of stock units and PSUs, as
well as amounts relating to the exercise of certain stock options, will be
reported on Executive’s Form W-2 as income in the applicable year.
3.General Release By Executive
A.Executive understands and agrees that, by signing this Agreement, in exchange
for the Separation Benefits that Executive will receive under Section 2(a)
above, Executive is waiving, releasing and discharging, and promising not to
sue, Western Digital Corporation and each and all of its divisions,
subsidiaries, parents, predecessors, successors, assigns, and affiliated or
related corporations and entities, past and present, including but not limited
to Western Digital Technologies, Inc., Western Digital (Fremont), LLC, WD Media,
LLC, and HGST, Inc., as well as each and all of its and their owners, trustees,
officers, directors, managers, shareholders, members, partners, administrators,
fiduciaries, representatives, attorneys, assignees, successors, insurers,
benefit plans, agents and employees, past and present, and each of them
(collectively, “Released Parties”), from and with respect to any and all claims,
wages, demands, actions, class actions, rights, liens, agreements, contracts,
covenants, suits, causes of action, charges, grievances, obligations, debts,
costs, expenses, penalties, attorneys’ fees, damages, judgments, orders and
liabilities of any kind, known or unknown, suspected or unsuspected, and whether
or not concealed or hidden, arising out of or in any way connected with
Executive’s employment relationship with, or the termination of Executive’s
employment with, any of the Released Parties, including but in no way limited
to, any act or omission committed or omitted prior to the date of execution of
this Agreement. This general release of claims includes, but is in no way
limited to,



--------------------------------------------------------------------------------



any and all wage and hour claims, claims for wrongful discharge, breach of
contract, violation of public policy, tort, or violation of any statute,
constitution or regulation, including but not limited to any claim under Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act of
1967, as amended (“ADEA”), the Employee Retirement Income Security Act of 1974
(“ERISA”), the Americans with Disabilities Act of 1990, the Older Workers
Benefits Protection Act (“OWBPA”), the Fair Labor Standards Act (“FLSA”), the
federal Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) and
Cal-COBRA, the Immigration and Nationality Act section 1324a, the federal Worker
Adjustment and Retraining Notification Act (“WARN”), California WARN Labor Code
sections 1400 et seq., the California Fair Employment and Housing Act (“FEHA”),
the Family and Medical Leave Act of 1993 (“FMLA”), the California Family Rights
Act (“CFRA”), the California Labor Code and Industrial Welfare Commission Wage
Orders, or any other federal, state or local laws, regulations or ordinances,
and any claim for severance pay, bonus, sick leave, holiday pay, vacation pay,
life insurance, health or medical insurance or any other fringe benefit, or
disability, and every type of relief (legal, equitable and otherwise) available
to Executive, from the beginning of time to the date Executive signs this
Agreement.
B.The foregoing release does not extend to Executive’s right to receive (i) any
vested rights or benefits under the terms of any “employee benefit plan,” as
defined in Section 3(3) of ERISA or any Western Digital nonqualified deferred
compensation plan; (ii) Executive’s vested rights, if any, under any stock
option grant or stock award pursuant to the terms of such grant agreement or
applicable equity award plan; (iii) indemnification under California Labor Code
§ 2802 California Corporations Code §317, Western Digital’s by-laws, any
indemnification agreement between Western Digital and Executive, or any other
federal or state statute, law, regulation or provision that confers upon
Executive a right to defense or indemnification arising out of the services he
performed for Western Digital or any of the Releasees; or (iv) any other rights
or claims under applicable federal, state or local law that cannot be waived or
released by private agreement as a matter of law. Executive understands that
nothing in the release shall preclude Executive from filing a claim for
unemployment or workers compensation insurance. Executive further understands
that nothing in this Release or Agreement, including the provisions addressing
General Release by Executive, Litigation and Investigation Cooperation, and/or
confidentiality obligations, is intended to or shall limit, prevent, impede or
interfere with Executive’s participation in government investigations,
testifying in proceedings brought by a government agency regarding the Company’s
past or future conduct, or voluntarily communicating, without prior notice to or
approval by the Company, with the government (including, but not limited to,
government agencies such as the Securities and Exchange Commission, Equal
Employment Opportunity Commission, and the National Labor Relations Board) about
a potential violation of law or regulation. Notwithstanding the above, unless
otherwise prohibited by law, by signing this Agreement, Executive expressly
acknowledges and agrees to release and waive any right to claim or recover, and
will not accept, any form of monetary or other damages or any other form of
relief from Western Digital in connection with any charge, complaint, or lawsuit
filed by Executive or by anyone else on Executive’s behalf, for any released
claims.
C.This general release applies to claims or rights that Executive may possess
either individually or as a class member, and Executive waives and releases any
right to participate in or receive money or benefits from any class action
settlement or judgment after the date this Agreement is signed that relates in
any way to Executive’s employment with Western Digital.
D.This general release is binding on Executive’s heirs, family members,
dependents, beneficiaries, executors, administrators, successors and assigns.
E.The obligations stated in this general release are intended as full and
complete satisfaction of any and all claims the Executive has now or has had in
the past. By signing this general release, Executive specifically represents
that Executive has made reasonable effort to become fully



--------------------------------------------------------------------------------



apprised of the nature and consequences of this general release, and that
Executive understands that if any facts with respect to any matter covered by
this release are found to be different from the facts Executive now believes to
be true, Executive accepts and assumes that risk and agrees that this general
release shall be effective notwithstanding such differences. Executive expressly
agrees that this release shall extend and apply to all unknown, unsuspected and
unanticipated injuries and damages.
F.Executive represents and warrants that neither Medicare nor Medicaid has made
any payment for medical services or items pursuant to 42 U.S.C. § 1395y and the
corresponding regulations, or otherwise, relating to the Released Matter.
“Released Matter” means any released accident, occurrence, injury, illness,
disease, loss, claim, demand, damages, or matter that is subject to this
Agreement and the releases herein. Executive acknowledges and agrees that
neither Western Digital nor any of the Released Parties has any obligation or
responsibility to reimburse Medicare, Medicaid, the Centers for Medicare and
Medicaid Services, or any other entity or person for any past or future injury
related medical expenses that have arisen or may hereafter arise out or relate
in any way to the Released Matters. Executive acknowledges and agrees that it is
Executive’s responsibility alone to reimburse such entities for any payments
made on their behalf for such past or future medical expenses, if any, and
Executive agrees to indemnify and hold harmless Western Digital and the Released
Parties from any and all claims, demands, liens, subrogated interests and/or
causes of action of any nature or character that have been or may in the future
be asserted by Medicare and/or Medicaid and/or persons acting on behalf of
Medicare and/or Medicaid concerning medical, hospital, or other expenses arising
of the Released Matters, or concerning any claim based on inaccurate or
inadequate information provided by Executive concerning Executive’s status as a
Medicare or Medicaid beneficiary.


G.Executive promises not to pursue any claim that Executive has settled by this
release. If Executive breaks this promise, Executive agrees to pay all of
Western Digital’s costs and expenses (including reasonable attorneys’ fees)
related to the defense of any claims. Executive understands that nothing in this
Agreement shall be deemed to preclude Executive from challenging the knowing and
voluntary nature of this release before a court or the Equal Employment
Opportunity Commission (“EEOC”), or from filing a charge with the EEOC, the
National Labor Relations Board, or any other federal, state or local agency
charged with the enforcement of any employment laws. Executive expressly
acknowledges and agrees, however, that, by signing this release, Executive is
waiving the right to, and will not accept, any form of monetary or other damages
or any other form of relief from Western Digital based on claims asserted in
such a charge or complaint.
4.1542 Waiver. It is Executive’s intention in signing this Agreement that the
general release of claims should be effective as a bar to each and every claim,
demand and cause of action stated above. In furtherance of this intention,
Executive hereby expressly waives any and all rights and benefits conferred upon
Executive by the provisions of SECTION 1542 OF THE CALIFORNIA CIVIL CODE and
expressly consents that this Agreement shall be given full force and effect
according to each and all of its express terms and provisions, including those
relating to unknown and unsuspected claims, demands and causes of action, if
any, as well as those relating to any other claims, demands and causes of action
referred to above. SECTION 1542 provides:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE, AND, THAT IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”


Executive acknowledges and understands the significance and consequence of such
release and such specific waiver of SECTION 1542



--------------------------------------------------------------------------------



5.Acknowledgements. Executive acknowledges and agrees that Executive has not
suffered any on-the-job injury for which Executive has not already filed a
claim. Executive has not been retaliated against for reporting any allegations
of wrongdoing by Western Digital or its officers, including any allegations of
corporate fraud.
6.Waiver of Rights Under Age Discrimination in Employment Act of 1967. Executive
expressly acknowledges and agrees that, by entering into this General Release,
Employee is waiving and releasing any rights or claims that Executive may have
arising under the Age Discrimination in Employment Act of 1967 (“ADEA”), as
amended, which may have arisen on or before the date of execution of this
General Release, and that this waiver and release is knowing and voluntary.
Executive also expressly acknowledges and agrees that:
(a) In return for this waiver and release, Executive will receive consideration,
i.e., something of value, beyond that to which Executive was already entitled
before entering into this General Release;
(b) Executive is hereby advised in writing by this General Release to consult
with an attorney before signing this General Release;
(c) When given a copy of this General Release, Executive was informed that
Executive had twenty-one (21) days within which to consider it; and
(d) Executive was informed that Executive has seven (7) days following
Executive’s execution of this General Release in which to revoke its execution,
in writing to Western Digital’s Executive Vice President and Chief Legal
Officer, and that this General Release will not become effective or enforceable
until the revocation period has expired.
In the event Executive signs this General Release and returns it to Western
Digital in less than the 21-day period identified above, Executive hereby
acknowledges that Executive has freely and voluntarily chosen to waive the time
period allotted for consideration of this General Release. This General Release
will become effective and enforceable seven (7) days following execution by
Employee, unless Executive revokes it during the seven-day period consistent
with the terms of this Section. The parties agree that no change to this General
Release, whether material or immaterial, will restart the running of the
twenty-one (21) day period. In the event that Executive exercises Executive’s
right of revocation during the seven-day revocation period, neither Western
Digital nor Executive will have any obligations under this General Release.
Nothing in this Paragraph prevents or precludes Executive from challenging or
seeking a determination in good faith of the validity of this waiver under the
ADEA, nor does it impose any condition precedent, penalties or costs from doing
so, unless specifically authorized by federal law.


7.Denial of Liability. This Agreement does not constitute an admission by
Western Digital of any violation of federal, state or local law, ordinance or
regulation or of any liability or wrongdoing whatsoever. Neither this Agreement
nor anything in this Agreement shall be construed to be or shall be admissible
in any proceeding as evidence of liability or wrongdoing by Western Digital.
This Agreement may be introduced, however, in any proceeding to enforce the
Agreement.
8.Confidentiality. Executive agrees that the terms and conditions of this
Agreement shall remain confidential as between the parties and, unless required
by law, Executive shall not disclose them to any other person, other than to
Executive’s legal and financial advisors or members of Executive’s immediate
family, who shall also be advised of its confidentiality and who shall agree to
be bound by this confidentiality agreement. Without limiting the generality of
the foregoing, Executive specifically agrees not to disclose information
regarding this Agreement to any current or former employee of Western Digital.
Executive agrees that disclosure by Executive in violation of the foregoing
shall constitute and be treated as a material breach of this Agreement.
9.Confidential and Proprietary Information. Executive acknowledges that by
reason of Executive’s position with Western Digital, Executive has been given
access to confidential, trade secret, proprietary or private materials or
information regarding Western Digital’s business. Executive represents that
Executive has held all



--------------------------------------------------------------------------------



such information confidential and will continue to do so, and that Executive
will not use such information without the prior written consent of Western
Digital. Executive may continue to receive and be entrusted with confidential
material through the Separation Date. In addition, Executive agrees that
Executive’s obligations under the Employee Invention and Confidentiality
Agreement, if Executive is subject to one, or any other similar Western Digital
or Released Party agreement or policy relating to confidential information,
employee inventions, nonsolicitation, noncompetition, or similar matters to
which Executive is now subject (“Surviving Agreements”) continue in effect per
the terms of those agreements. Executive represents that Executive has returned
all confidential, proprietary and trade secret information within Executive’s
possession or control to Western Digital or will make best efforts to do so on
or before the Separation Date. Executive understands that confidential trade
secrets, proprietary information and confidential business information of
Western Digital affects the successful conduct of Western Digital’s business and
its goodwill. Executive hereby acknowledges that the sale or unauthorized use or
disclosure of any confidential, trade secret, proprietary or private materials
or information regarding Western Digital’s business by any means whatsoever
shall constitute “Unfair Competition.” Executive agrees that Executive shall not
engage in Unfair Competition at any time. Executive also understands that
pursuant to the Defend Trade Secrets Act of 2016, 18 USC § 1833(b), Executive
shall not be held criminally or civilly liable under any Federal or State Trade
secret law for the disclosure of a trade secret that is made (a) in confidence
to a Federal, State, or local government official, either directly or
indirectly, or to an attorney, for the sole purpose of reporting or
investigating a suspected violation of law; or (b) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal.
10.Return of Company Property. Executive warrants and represents that Executive
will return all company equipment, including, but not limited to, keys or means
of access to Western Digital’s facilities or parking structures, computers, cell
phones, personal data assistants, and notebooks within Executive’s possession or
control, and not previously delivered to Western Digital, on or before
Executive’s Separation Date. Executive will also return all information,
materials, documents, memoranda, reports, files, samples, books, correspondence,
lists, programs, documentation, and/or other related materials produced as a
result of Executive’s employment with Western Digital (including copies) within
Executive’s possession or control, and not previously delivered to Western
Digital, no later than Executive’s Separation Date.
11.Non-Solicitation. Executive promises and agrees that she will not, during the
twelve (12) months following the Separation Date, directly or indirectly (a)
solicit or recruit any individual causing them to terminate employment with
Western Digital in order to become an employee, consultant or independent
contractor for Executive or any other person or entity; or (b) solicit for
competitive business purposes any customer of Western Digital or its affiliates
(who is or became a customer during the term of Executive’s employment and whose
information constitutes Western Digital’s trade secret under applicable law).
Executive acknowledges that the restrictions contained in this paragraph are
reasonable to protect the stability of Western Digital’s workforce and to
protect the confidential, proprietary and trade secret information of Western
Digital, and that Western Digital would suffer irreparable harm if Executive
fails to comply with the promises in this paragraph.
12.Litigation and Investigation Cooperation. Executive agrees to cooperate with
Western Digital regarding any threatened, pending or subsequently filed
litigation, claims, or other disputes, or in any investigation or proceeding by
any governmental agency or body, involving Western Digital that relate to
matters within Executive’s knowledge or responsibility during Executive’s
employment with Western Digital. Executive has disclosed to Western Digital’s
General Counsel all information within Executive’s knowledge as of the date of
this Agreement related to any pending or threated legal matter with which
Executive has had any direct or indirect involvement. Furthermore, Executive
agrees to cooperate in the prosecution of any claims and lawsuits brought by
Western Digital that are currently outstanding or that may in the future be
brought relating to matters which occurred during or prior to the term of
Executive’s employment with Western Digital. Without limiting the foregoing,
Executive agrees (a) to meet with Western Digital representatives, its counsel,
or other designees at mutually convenient times and places with respect to any
items with the scope of this provision; (b) to provide truthful testimony
regarding same to any court, agency, or other adjudicatory body; and (c) to
provide Western Digital with notice of contact by any adverse party or such
adverse party’s representative, except as may be required by law. Western
Digital will reimburse Executive for all reasonable expenses in connection with
the assistance and cooperation described in this paragraph.



--------------------------------------------------------------------------------



13.Intellectual Property Assistance. Executive agrees to execute every lawful
document that Western Digital requests her to execute (whether or not during
Executive’s employment with Western Digital) in connection with the protection
of Western Digital’s intellectual property rights. Such lawful documents
include, but are not limited to, declarations and assignments including
declarations of inventorship for filing and prosecuting patent applications on
inventions, assignments to show title to such inventions and patent applications
in Western Digital or Western Digital’s designee, and assignments to show title
to works of authorship and applications for copyright registration. Executive
agrees that Executive shall give such further assistance, including but not
limited to information and testimony pursuant to Western Digital’s request
(whether or not after Executive’s Separation Date) in connection with its
defense, assertion, or protection of Western Digital’s intellectual property
rights. Western Digital shall reimburse Executive for all reasonable out of
pocket expenses incurred in providing assistance pursuant to this provision.
14.Non-Disparagement. Executive agrees that Executive shall not (a) directly or
indirectly, make or ratify any statement, public or private, oral or written, to
any person that disparages, either professionally or personally, Western
Digital, as well as its directors, officers, and employees, past and present,
and each of them, in each such case in his or her capacity as a service provider
to Western Digital, or (b) make any statement or engage in any conduct that has
the purpose of materially disrupting the business of Western Digital. In the
event Western Digital receives inquiries from potential employers regarding
Executive, Western Digital will provide only Executive’s dates of employment,
position history, and compensation. Executive agrees that Executive will direct
all reference inquiries to HR department (HR Central at 866-823-8775). Nothing
herein shall in any way prohibit Executive or Western Digital from disclosing
such information as may be required by law, or by judicial or administrative
process or order or the rules of any securities exchange or similar
self-regulatory organization applicable to Executive or Western Digital.
15.Repayment Provision Upon Re-employment. Executive agrees to repay Western
Digital a pro rata portion of the Separation Benefits paid to Executive under
Section 2 of this Agreement if Executive obtains re-employment with Western
Digital, including any of its related entities, within the period of time after
execution of the Agreement as set forth in Section 2 for which Western Digital
contemplates paying Executive Separation Benefits. For example, if Executive is
paid two weeks of Separation Benefits, but is reemployed by Western Digital one
week after Executive’s Separation Date, Executive must repay one week of
Separation Benefits to Western Digital.
16.Warranty Regarding Non-Assignment. Executive warrants and represents that
Executive has not heretofore assigned or transferred to any person not a party
to this Agreement any released matter or any part or portion thereof and
Executive shall defend, indemnify and hold harmless Western Digital from and
against any claim (including the payment of attorneys’ fees and costs actually
incurred whether or not litigation is commenced) based on or in connection with
or arising out of any such assignment or transfer made, purported or claimed.
17.Termination of Relationship. Executive and Western Digital acknowledge that
any employment or contractual relationship between them shall terminate on the
Separation Date, and that they have no further employment or contractual
relationship except as may arise out of this Agreement and Executive’s continued
obligations under the Surviving Agreements.
18.Warranty Regarding Taxes. Executive agrees that Executive shall be
exclusively and fully liable for the payment of any and all federal, state, and
local taxes which may be due, and tax consequences, including interest and
penalties, if any, as the result of the consideration received as set forth
herein. Executive agrees to indemnify Western Digital for, and to hold Western
Digital harmless from, any obligation, liability, taxes, penalties, costs or
attorney’s fees (collectively, the “Tax Liability”) it may incur in connection
with the failure to withhold any tax, social security, FICA, or any other
amounts associated with the above-referenced payment, except to the extent such
Tax Liability directly results from Western Digital’s gross negligence in
connection with the failure to properly withhold or report any tax, social
security, FICA or other amounts associated with the above-referenced payment.
Executive has not relied upon any advice from Western Digital as to the
taxability of any payments hereunder, whether pursuant to federal, state or
local income tax statutes or otherwise. Executive acknowledges that Western
Digital does not make and has not made any representations regarding the
taxability of



--------------------------------------------------------------------------------



the payment to Executive, and Executive has not relied upon any representation
or advice by Western Digital on that subject. It is intended that the terms of
this Agreement will not result in the imposition of any tax liability pursuant
to Section 409A of the Internal Revenue Code of 1986, as amended. This Agreement
shall be construed and interpreted consistent with that intent so as to avoid
the imputation of any additional tax, penalty or interest under Section 409A of
the Internal Revenue Code yet preserve (to the nearest extent possible) the
intended benefit payable to the Executive.
19.Severability and Enforceability. If any provision of this Agreement or its
application is held invalid, the invalidity shall not affect other provisions or
applications of the Agreement which can be given effect without the invalid
provision or application and, therefore, the provisions of this Agreement are
declared to be severable. The parties agree that a waiver of a breach by the
other party shall not operate or be construed as a waiver by that party of any
subsequent breach of like or similar kind. No waiver shall be binding unless in
writing and signed by the party waiving the breach.
20.Integration Clause. This Agreement, the Surviving Agreements, and the
applicable equity award plans and award agreements governing outstanding equity
awards (collectively, the “Integrated Agreements”) constitute and contain the
entire agreement and understanding concerning Executive’s employment and the
other matters addressed herein. The parties intend the Integrated Agreements to
be a complete and exclusive statement of the terms of their agreement. The
parties represent and acknowledge that they do not rely and have not relied upon
any representation or statement not set forth in this Agreement. The Integrated
Agreements supersede and replace all prior negotiations and agreements, proposed
or otherwise, whether written or oral, between the parties concerning the
subject matters contained herein. This is a fully integrated document. This
Agreement may be modified only with a written instrument executed by both
parties.
21.Counterparts. This Agreement may be executed in counterparts, and each
counterpart, when executed, shall have the efficacy of a signed original.
Photographic and facsimile copies of such signed counterparts may be used in
lieu of the originals for any purpose.
22.Advice of Counsel. In entering this Agreement, the parties represent that
they have had the opportunity to seek the advice of counsel of their choosing
prior to executing this Agreement.
23.Attorney’s Fees. The parties agree that each side shall bear their own costs
and any attorney’s fees incurred in connection with this Agreement, other than
as may be set forth in Section 2 above. However, should Executive breach any of
the provisions or obligations of this Agreement, all of which are deemed
material for purposes of this Section 23, Western Digital shall be entitled to
recover from Executive the reasonable attorney fees and costs that Western
Digital incurs in connection with any legal dispute over Executive’s breach of
the Agreement.
24.Supplementary Documents. All parties agree to cooperate fully and to execute
any and all supplementary documents and to take all additional actions that may
be necessary or appropriate to give full force to the basic terms and intent of
this Agreement and which are not inconsistent with its terms.
25.Cooperation in Drafting. Executive and Western Digital have cooperated in the
drafting and preparation of this Agreement. Hence, in any construction to be
made of this Agreement, the same shall not be construed against any party on the
basis that the party was the drafter.
26.Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.
27.Arbitration and Governing Law. This Agreement is made and entered into in the
State of California and shall in all respects be interpreted, enforced and
governed under the laws of said State without regard to principles of conflict
of laws.



--------------------------------------------------------------------------------



A.Provided that Executive has exhausted the claims and appeals procedure of the
Plan with respect to any claim for benefits or for breach of fiduciary duty, any
dispute regarding Executive’s employment with Western Digital or termination of
such employment, and any aspect of this Agreement (including but not limited to
the enforceability, unconscionability, interpretation, construction, or breach
of this Agreement), shall be governed by the Western Digital Dispute Resolution
Agreement, in the event an enforceable one exists between Executive and Western
Digital.
B.In the event that an enforceable Western Digital Dispute Resolution Agreement
between Executive and Western Digital does not exist, and provided that
Executive has exhausted the claims and appeals procedure previously mentioned in
this paragraph with respect to any claims for benefits or for breach of
fiduciary duty, the following shall apply: Any dispute regarding Executive’s
employment with Western Digital or its termination, and any aspect of this
Agreement (including but not limited to the enforceability, unconscionability,
interpretation, construction, or breach of this Agreement, except as expressly
provided otherwise herein) shall be settled by final and binding arbitration
before a single arbitrator in the county in which Executive worked in accordance
with the JAMS Employment Arbitration Rules and Procedures (“Rules”) as the
exclusive remedy for such dispute, and judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. A copy of
the Rules can be found at: http://www.jamsadr.com/rules-employment-arbitration.
The arbitration proceedings do not provide for jury trials, but for a hearing
before one independent, neutral arbitrator. Therefore, in agreeing to arbitrate
claims, both Executive and Western Digital and its affiliates are waiving a
trial or hearing before a jury. Any claim shall be brought in the parties’
individual capacity, and not as a plaintiff or class member in any purported or
actual class or collective action proceeding, and accordingly Executive waives
all purported and actual class and collective action claims, unless applicable
law prohibits such waiver, which itself, notwithstanding the foregoing, shall be
a question for a court of competent jurisdiction to resolve. In the event of (1)
a California Private Attorney General Action claim; (2) a purported or actual
class or collective action claim determined to be non-waivable pursuant to
applicable law; or (3) any claim determined to be non-arbitrable pursuant to
applicable law, such claim(s) shall be brought as a civil action and the parties
shall seek such civil action to be stayed pending resolution of all arbitrable
claims in arbitration.
C.This arbitration provision shall be viewed as a post-employment agreement,
with both Executive and Western Digital splitting equally any fees of the
arbitrator and JAMS.
28.Injunctive Relief. Either party may apply to the arbitrator for preliminary
injunctive relief until the arbitration award is rendered or the controversy is
otherwise resolved.  Either party also may, without waiving any remedy under
this paragraph, seek from any court having jurisdiction any interim or
provisional relief that is necessary to protect the rights of that party,
pending the establishment of the arbitral tribunal.























--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have read and understand the consequences of
this Agreement and voluntarily sign it. The undersigned declare under penalty of
perjury under the laws of the State of California that the foregoing is true and
correct.



EXECUTED this
14th
day ofAugust, 2020

"EXECUTIVE"Print Name:Mike CordanoSignature: /s/Michael D. Cordano

EXECUTED this
14th
day ofAugust, 2020

"WESTERN DIGITAL"Print Name:Lori SundbergTitle:Chief Human Resources Officer,
HRSignature: /s/Lori Sundberg




